                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


REJOICE KAI LARYEA,

               Plaintiff,

                                                         Case No. 2:17-cv-1052
                                                         Judge George C. Smith
       v.                                                Magistrate Judge Chelsey M. Vascura

U.S. ATTORNEY GENERAL,

               Defendant.


                             REPORT AND RECOMMENDATION

       This matter is before the court for consideration of Plaintiff’s Proof of Service, wherein

she certifies that she has effected service on the United States Attorney for the Southern District

of Ohio. (ECF No. 13.) On review of Plaintiff’s Proof of Service, it is apparent that she has not

perfected service under Federal Rule of Civil Procedure 4(i). Rule 4(i) provides the proper

procedure for effecting service when a United States Officer is sued in his official capacity,

providing in pertinent part as follows:

       (1) United States. To serve the United States a party must:

            (A)(i) deliver a copy of the summons and of the complaint to the United States
            attorney for the district where the action is brought—or to an assistant United
            States attorney or clerical employee whom the United States attorney designates
            in a writing filed with the court clerk—or (ii) send a copy of each by registered
            or certified mail to the civil-process clerk at the United States attorney’s office;

            (B) send a copy of each by registered or certified mail to the Attorney General
            of the United States at Washington, D.C.; and

            (C) if the action challenges an order of a nonparty agency or officer of the
            United States, send a copy of each by registered or certified mail to the agency
            or officer.
       (2) Agency; Corporation; Officer or Employee Sued in an Official Capacity. To
       serve a United States agency or corporation, or a United States officer or employee
       sued only in an official capacity, a party must serve the United States and also send
       a copy of the summons and of the complaint by registered or certified mail to the
       agency, corporation, officer, or employee.

Fed. R. Civ. P. 4(i). Here, Plaintiff has delivered a copy of the summons and complaint to the

Attorney General of the United States, but has not done so via registered or certified mail as

required by Rules 4(i)(1)(B) and 4(i)(2). Rather, Plaintiff used Priority Mail Express. See Shupe

v. General Servs. Admin., No. CV-16-335, 2017 WL 6209142, at *2 (D. Ariz. Apr. 25, 2017)

(holding that “Priority Mail Express” to serve the Attorney General “because Rule 4 requires

‘registered’ or ‘certified’ mail”). Moreover, delivery did not occur until November 5, 2018 (see

ECF No. 13-1), when the Court’s previous order granted a final extension only until October 30,

2018. (See ECF No. 12.)

       Plaintiff was previously cautioned that failure to perfect service over Defendant would

result in this action being dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 4(m). (ECF No. 12.) Plaintiff was further advised that no further extensions of time

will be granted absent a showing of true emergency. (Id.) It is therefore RECOMMENDED

that this action be DISMISSED WITHOUT PREJUDICE pursuant to Rule 4(m) for failure to

timely effect service.

       In addition, based upon the undersigned’s review of Plaintiff’s Complaint, it appears that

she is attempting to appeal a March 30, 2017 decision from the Board of Immigration Appeals

(“BIA”). This Court lacks jurisdiction over such an appeal, which must instead be brought

before the United States Court of Appeals for the Sixth Circuit within 30 days of the BIA’s

decision. See Wajda v. Holder, 727 F.3d 457, 461 (6th Cir. 2013); 8 U.S.C. § 1252(b)(1). Thus,

Plaintiff is advised that even if she were to properly effect service, this action will likely be


                                                       2
dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1) or 12(h)(3) for lack of subject-

matter jurisdiction.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                      3
